Title: To George Washington from Edward Carrington, 20 November 1795
From: Carrington, Edward
To: Washington, George


          
            Sir
            Richmond Nov. 20. 1795
          
          In mine of the 10th Instant, the day on which the assembly convened, I did myself the honor to give you, as nearly as I could, the temper in which it had met, and that which I supposed existed amongst the people at large, in respect to the Treaty & the administration of the Fedl Government, to which I added a conjecture, founded on former experience, that the spirit of dissatisfaction might extend, by the workings of Faction—the opponents of the Treaty deferred their measures until two days ago, when a proposition for a Simple vote of approbation of the Conduct of our two Senators in voting against the Treaty, was brought forward—this has given rise to a pretty full discussion of the constitutionality, as well as expediency of the Treaty, and terminated this evening in a passage of the proposition by a majority of 100 against 50. the discussion has been an able one on the side of the Treaty, but such was the apprehension that a vote in its favor, would be unpopular, that argument was lost—on the point of constitutionality many conversions were acknowledged, but on allegations of inexpediency, the vote, in most instances,

remained the Same. what will be the issue in the Senate, I will not pretend to be certain but in all probability, it will accord with that in the lower House. neither in this proposition, or any other has it yet been attempted to obtain an approbation of the premature publication of the Treaty, for which I cannot account but from there being, at first, a diffidence in the attainability of a majority. whether such a measure will now be attempted I have not yet learned—Having given you this history of the proceeding, I feel some consolation in having it in my power to add, that during the discussion there has been preserved a decided respect for, & confidence in you—& the debate has been conducted with a decorum, in regard to the ratifying Senators, differing greatly from the spirit of indecency which has lately been brought into practice. the Support of the Treaty has fallen altogether on Genl Marshall & Mr Chas Lee—Genl Lee has not yet arrived which is to be regretted. I shall do myself the pleasure of addressing you again in a few days, and shall indeavour to give true information. I have the Honor to be with the highest respect Dear Sir yr most Obt st
          
            Ed. Carrington
          
        